IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

 

 

 

)
full name) (Register No). )
goal : SZ )
)
) Case No.
Plaintiffs). )
)
v. )
)
L ‘ )
1 Pepa c lonS +) ~=—« Defendants are sued in their (check one):
(Full name) X_ Individual Capacity
C1. §{_ Official Capacity
X, Both
Defendant(s).
COMPL DER THE 42 «C. § 1983

I. Cen gaat penement ofplaint): Wuestéen Re tceph ia nw Die gato stic, Coprectia peel
lender Z4o/ teuraay St. St dase Phy Moa, @4¢SoG

I. Parties to this civil action:
Please give your commitment name and any another name(s) you have used while
incarcerated.

A. Plaintiff Russe it Drape RepisterNo. 520/49
Address 340] farcaeass ‘t Sz. Joseph, M0, G06
B. Defendant Ausae. d. Precy tne,

Isemployed as /)\. Q e. Mussguri De me.
Corrections »

 

 

 

For additional plaintiffs or defendants, provide above information in same format on a
separate page. SEE ATTACHED PAGES

*

Case 5:19-cv-06116-FJG Document1 Filed 09/09/19 Page 1of 9
5

Vi

Do your claims involve medical treatment? Yes No

 

Do you request a jury trial? Yes xX No
Do you request money damages? Yes_X No
ed Pages
State the amount claimed? so Aitacy p "factual punitive)

Are the wrongs alleged in your complaint continuing to occur? Yes_K No__
Grievance procedures:

A. Does your institution have an administrative or grievance procedure?

- Yes_ xX No
B. Have the claims in this case been presented through an administrative or grievance
procedure within the institution? Yes X% No

C. If a grievance was filed, state the date your claims were presented, how they were
presented, and the result of that procedure. (Attach a copy of the final result.)

See Abbe lied Pages S& Alfacwrd P Ages

 

 

 

D. If you have not filed a grievance, state the reasons.
i f A.

 

 

 

Previous civil actions:

A. Have you begun other cases in state or federal courts dealing with the same facts involved
in this case? Yes No_xX

B. Have you begun other cases in state or federal courts relating to the conditions of or
treatment while incarcerated? Yes No_x

C. if your answer is “Yes,” to either of the above questions, provide the following
information for each case.

(1) Style: N / A

(Plaintiff) (Defendant)
(2) Date filed:

 

Case 5:19-cv-06116-FJG Document1 Filed 09/09/19 Page 2 of 9

 
>

(3) Court where filed: \) / Q

(4) Case Number and citation:

 

 

(5) Basic claim made:

 

(6) Date of disposition:

 

(7) Disposition:

 

(Pending) (on appeal) (resolved)
(8) If resolved, state whether for:

 

(Plaintiff or Defendant)
For additional cases, provide the above information in the same format on a separate page.
Statement of claim:

State here as briefly as possible the facts of your claim. Describe how each named defendant
is involved. Include the names of other persons involved, dates and places. Describe
specifically the injuries incurred. Do not give legal arguments or cite cases or statutes. You
may do that in Hem “B” below. If you allege related claims, number and set forth each claim
in a separate paragraph, Use as much space as you need to state the facts. Attach extra
sheets, if necessary. Unrelated separate claims should be raised in a separate civil action.

EE AY TACH PAGES

 

 

 

 

 

 

 

 

 

 

State briefly your legal theory or cite appropriate authority:
TJ Lin

 

 

 

 

 

 

 

 

Case 5:19-cv-06116-FJG Document1 Filed 09/09/19 Page 3 of 9
Relief: State briefly exactly what you want the court to do for you. Makeno legal arguments.
4

 

 

Counsel:

A. If someone other than a lawyer is assisting you in preparing this case, state the person’s
name._{//) Ae.

B. Have you made any effort to contact a private lawyer to determine if he or she would
represent you in this civil action? Yes %_No

If your | answer is s Yes, ” state the names(s) and address(es) of each lawyer contacted. >
Bir ws bn m Kngasns City, “4 ‘f i Bejehoat Kansa fyté.
Tors AS ABS, t frag i (Yin AL é ice (ire

Red fracn Law Firm Kansas City, i“).

C. Have you previously had a lawyer representing you in a civil action in this court?
Yes = No_xX:

If your answer is “Yes,” state the name and address of the lawyer.

\
LEX

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed (signed) this _9 day of _Seplember 2019.

a

Signature(s) of Plaintifi(s)

 

 

Case 5:19-cv-06116-FJG Document1 Filed 09/09/19 Page 4 of 9

 
IN THE UNITED STATES DISTRICT COURT WESTERN DISTRICT
GF MISS OURT

AU PLAINTZPRA

 

   
   

  
 
    
  

 

SSOURT. DEPARTMENT OF CORRERTIONS’ OORIZONLLCS
. E PRECYTHE; T.K, BREDEWAVS JOHN MATTHENS; TODD. RICHARDS)
Cu ZNZERILLO} FREDERICK CAVILLOS BRENDA SHTRALAGUSTA. AMADIS)
MOELLER, MACHELLE WALLACE? LACIMDATAUBE AARTHADATIYS. 7.
AT. Copiell, DEFEWDANTS, |

TOCA

STAT

 

 

i tl Dog tk lig pre 0280S cen
fone de Eas diagnased as heving the hepabiis.C. virus Chicy”) m 1M while. i

co _...dmanctted to MDDC where S. Contracted He We
a. 2000, my Sppbns fom the Nev wersnad. T hadchanie

soon ihscel Rah gues bowel and digeshon. complaahons, pinful.uninakan,.
coe ey OHA OFhOES, TW. Seen by Dr. Sohn Matthews Or thee issues.

 

 

3 Matthaus denied me theataildble standard treatments aisthe Hime,
Pot HEV, oP satecferon and tbavinvon,and assigned metothe
a @ypenie. Cafe chine Cece”) 40 maior. my Hevanly,
AU Fleder: 045-100 pb an, ae
ee OO MPOC denying metfeatttent fae my HCV ese Ext) .Becaise of

Case 5:19-cv-06116-FJG Document. Filed 09/09/19... Page 5 of 9...........
SAIC and Conizon LUCE custom of not trestingall persons with HCV based on
‘eriority levels, L continued to surfer.

5, Lexnausted complaint WMcc-15-438, and was denied -reatment for
My HCV by Brenda Shura; C. Inzerilo, 1K. Bredewan 555 Moller, Who
Ll\ teSponded do and processed this grievance,and denied me trarnent,
OFtet having ditect Knowladye oF My HCV, and the palm and: sur ening
“L was. in, Beause oF the custem premdgated by MOC. and Gorizon LLC,
Even ofter the new standard treatment of direst “achng antiviral drugs
(pp) become available. (rer, Exh)

6-Iin 20}6 my HCV. Symptoms of muscel fatigue y bowel and digestive
Comphcations, painful urinahon. Conhnued worsened, “I. was deniéel treatment
for my HOI due-+o the custom. of MDC ane Corizen LL, by Dr. Todt! Richapls,

h LFitedcomplant Wwace-I6~-68l, inregards to being denied trechmar?
fer my Hev.Arer, Exh, T. exhausted Vince: \6r-68, ened Ws: deniec!,
Treatment For my HOV by Martha Daly; Shira’ Dense Peden’ Richateds §
Bredeman yand Modler, after having direct Knowledge of my WV ,and
The pan and supparing Twas inythtelgh meewing my madical recoids to
fo process and. respondto Complaint. wwce—é-bot (ref, Bxn.3D

8: On March. 2016 5. was ttansPerredtoWRDGc. I was assigned
tothe CCC there,and NP Mice Bergman was my CCC. provider, I.
OXplained to Bergman that my symptoms Were Worsening, and that now
T had startel passing bled 10 my Urine

Case 5:19-cv-06116-FJG Dootment 1 Filed 09/09/19 Page 6 of 9
on Bergman informed me that the head physician oF WDCC, Fradeiele _._.
oa LANG, Said although T have HCV, donot meet the“pronity level”
For treatment. of my bevyand dened me _DAA..or any treatment.
cone nee Abe to the clistom by MDSC ana Copizanlhe,

neers TL Filed Complaint WROcC~ 18-543.1n fegends ta being denied treatment.
cere fot pp HOM. Cref, Exh, T exrausied winpec-!8- S43 sand was denied
oe threatment focony HCV by Laanda Taube’, Machelle Wallace’ Cautlos Bradeuan’

AA TGobield, aeber having divert knowledge of my HCU;and.the.pan

a. 00, Sub Feting Fam in through feuiewsng fry thed cal tecotds ts. process.

_. abd Pespond +o complaint wRDCC-I8-66! Cree, Evo

Cn eel IDC. Coron LLG, and all. named defendants are shill denyingme.
= BDA Hreadmenh for my Hel. Conlacted the Machuethor Tushae Cenlery..
agai 0 feptesentation for MDIC. and Conzon LLC clenying me teabe...
cone MM wes informed that there 16 currently a class aehion lawsut,

_La6e, Po. \b-CV-42.19, about tus matter 40 Cegards to lounchive fee.

cone = NYS They informed me.For damages Chad te File this complain of

COUNT. SL. REHREILITABION AT i
oe ll repeat and incerperate, petagmphs |-1ha5 thigh Fully cob forth homie...

 

 

canoe on al WFot MIDOC and Catizon LLC toentorce-@.sustom: Mal dened DDA
co Aeactenent OF ery HCV, eased oa the."priarity lav” thet they created...
oe ind Fol: Precytho,Bredeman, CoPielal, Mocllaf, Mattineus, TazeritloSchards,

—_

re
wo == Case-5:19-cv-06116-FJG Document1 Filed 09/09/19.. Page 7 of 9
Caui\lo, AmadigShira, Wallace, Taube, andl Daly to all demy me. parvhdpabion
and peneFits of Feceiving health tare For my HCV dischiltty, based soley
on mydlisdbslity,is ablation OF Padetal ctabvte 29 USC Seation 794,
“Rehabilitation Aety CRAY), Under the RA chmzges Can be recovered.
From. defendants intheir of ficial eapacity, dueto recawing Federal
assistance,

WHEREFORE, I request the Gort grant the Tollowng relief *
. W) Declaration that defendands vibleted Paderal Stalote
EI USC sechon 794, by denying planhFf Heahmend For his HCV
Soley baseden his HCV,as proved by the fecard of defendanys'
own admissions inex bris provided §
(2) Tnpnetiereliel atdering derardants to prada. plarh Ar wih UDA
teakmant fot his HCV’ |
. (3) $28,000.00 each agangt fNDDZ, Lerizon LL. Frecythe, Biedeman,
.  Mattrents, Teeeritlo, Richatels Cav Ils, Apads Shira, Wallace Daly, faden.,
Taube, Moctlet CaPield intheit official eapartics.

. COUNT JL, DELIBERATE IADIFFFREWCE

 

 

 

A,X Repeat and incorparate, paragraphs 1-13 a3 though full set Forth herein

JS: Fort Moc, Conzen LLG, and Preaythe Yo enforce a custom 4y deny ma
DDA Areqiment forimy HCV, by promiding inalepunle tare and mranhenally
day madical {fashmontwihite Kewlalge that siwpions woold worsen. .

le. Bredeman ,nabthas, Rickards, Inzeritbe, Cav: tle, Amad, Paden Shire,

Case 5:19-cv-06116-FJG Docum ntl Filed 09/09/19 Page 8 of 9
 

_ _WHERE FORE, x feques) he Cat grant: $he Following febiok'. ;
.. O\declareten: Ht on calentc epheleat pth,

Russell Drop pine fr Se.

Tube las Daly, hoeller, and CoBteld 4a desy me trealmon: ater
__Fevnewing my. medical fecord and having divest Knowledge. af. My Ho

 

00d, ShtLdery me. DD Atteatm ent 36 debnaesndiPPertceyand —

_Molqtes the Crvel and. Unusval Punishment clause. ore Eighth
_-fnendment +0-tha United States. Corstitshon, and has been clearly
__@skdbished Inthe United Sales Supreme Cuts and oe ig Cre

Bde ll gol evan al

» Thema Siclards Cali, Arad, Pada, Wal laces Shira, Teale, en Mh
er commited deh berate and FPetenee, in Violation.
Of the Eighth Avendmom tate Unned by daw me DDh
Heahwent.formy HOV 4 - aes 9

_ $ 2000.00 eh pit det deed nt ind videl ~
-. ODA. OFFS ct cape. Se

 

___Respest Fully Submitted : this 24 dat of September i hy .

-S~

~~ Case 5:19-cv-06116-FJG Document1 Filed 09/09/19 --Page 9 of 9
